Wagner, Judge,
delivered the opinion of the coui't.
This cause was before this court at the last term (47 Mo. 349), on a motion to strike out certain portions of the defendant’s return, as constituting no defense- to the relator’s demand.
In deciding that motion we distinctly held that the county had the power to subscribe the- stock.
An amended return is now filed by the respondents, in which they admit all the facts stated in the petition to be true, and they further say that they do not desire to- avoid any legal obligation incurred by the county; but they further state that they are advised that they are not authorized by law to issue the bonds, and they therefore pray the judgment of the court.
As the facts are admitted as stated in the relator’s petition, and as we have heretofore decided that the court had authority to make the subscription, nothing remains to be done but to award, the writ.
Peremptory writ ordered;
the other judges concurring.